Title: To Benjamin Franklin from O’Reilly de Quane, 26 July 1777: résumé
From: Quane, O’Reilly de
To: Franklin, Benjamin


<Abbaye de St. Martin, Aumale, July 26, 1777, in French: I have long been one of your most constant admirers [he gives the reasons at great length] and one of the warmest friends of your cause; in this I take after my Irish father, an intrepid defender of justice. I cannot, because of my calling, shed my blood for the Americans, as I otherwise should to the last drop. But I have done what I can with my pen, by translating the Considerations on the Measures Carrying on with Respect to the British Colonies in North America, which seems to have predicted what has happened by showing the injustice and folly of the present war. The translation is now finished, although I lost the manuscript when I left my post as English teacher in the military school at Beaumont. May I dedicate my work to you?>